861 F.2d 720
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Mark A. ENGLISH, Plaintiff-Appellant,v.George WILSON;  Carol Shirley;  Paula Holden, Defendants-Appellees.
Nos. 88-5095, 88-5384.
United States Court of Appeals, Sixth Circuit.
Nov. 1, 1988.

1
Before WELLFORD and DAVID A. NELSON, Circuit Judges, and RICHARD B. McQUADE*, Jr., District Judge.

ORDER

2
These cases have been referred to a panel of the court pursuant to Rule 9(a), and Rules of the Sixth Circuit.  Upon examination of the record and appellant's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
This pro se Kentucky state prisoner appeals the district court's judgment dismissing his civil rights claim as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  English alleged that his required participation in group therapy for sex offenders violated his right of privacy and resulted in verbal humiliation and physical threats from other inmates.  English claimed also that defendants and the Corrections Department were unable to provide confidentiality in connection with required group therapy sessions and that taping of all counseling sessions is permitted, and that records of the taped sessions "may be available to other state agencies" and to the courts.  He also claimed that the Kentucky Act has been retroactively applied to him (presumably with respect to required group therapy sessions).


4
The district court dismissed the claims as meritless, holding that plaintiff could prove no set of facts to support his claim or claims.  Although the therapy program in dispute may be reasonably related to legitimate penological interests, see Turner v. Safley, --- U.S. ----, 107 S.Ct. 2254 (1987), we cannot say that plaintiff's claims are frivolous, particularly in the confidentiality-privacy context.


5
Accordingly, we REVERSE the district court's judgment for further proceedings under Rule 9(b)(6), Rules of the Sixth Circuit.



*
 THE HONORABLE RICHARD B. McQUADE, JR., United States District Court for the Northern District of Ohio, sitting by designation